Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 1/6/2021 has been considered.  Claims 1-25 have been cancelled and claims 26-45 have been newly added by applicant.  Claims 26-45 are currently pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26-30, 32 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,897,756 B2 to He et al. (hereinafter as He).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 26-45 of the instant application merely broaden the scope of the claims 1-20 of the He Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 26, He discloses a user equipment (UE), comprising (see claim 8, col. 21, lines 50): 
a radio (see claim 8, col. 21, line 51); 
processing circuitry coupled to the radio, wherein the processing circuitry is configured to: 

select a PUCCH resource from the at least first and second PUCCH resource sets for transmission of UCI based on a combination of a total number of UCI bits (see claim 8, col. 21, lines 58-62) and downlink control information (DCI) signaling from the base station (see claim 10, col. 22, lines 11-14); and 
when the selected PUCCH resource corresponds to a first PUCCH format, set transmission power for transmitting the UCI using the selected PUCCH resource based at least on a parameter provided by the higher layers corresponding to the first PUCCH format, a number of resources blocks of the selected PUCCH resource, and a function of a number of at least one type of UCI bits (see claim 8, col. 21, lines 63-67, col. 22, lines 1-3); and 
memory coupled to the processing circuitry, wherein the memory is configured to store the UCI (see claim 8, col. 22, lines 4-5).

Regarding claim 27, He discloses the UE of claim 26, wherein the PUCCH resource is selected with a smallest UCI capacity that can accommodate the total number of UCI bits (see claim 9, col. 22, lines 6-10).

Regarding claim 28, He discloses the UE of claim 26, wherein the DCI signaling from the base station comprises explicit signaling (see claim 10, col. 22, lines 11-14).



Regarding claim 30, He discloses the UE of claim 29, wherein the UCI further includes periodic channel state information (CSI) associated with the PDSCH (see claim 12, col. 22, lines 19-21).

Regarding claim 32, He discloses the UE of claim 26, wherein the function of a number of at least one type of UCI bits is a function of the total number of the UCI bits (see claim 9, col. 22, lines 6-10).

Claim 31 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,897,756 B2 to He et al. (hereinafter as He) in view of Han et al. (US Publication 2014/0003452 A1).  
Regarding claim 31, He discloses the UE of claim 26.
The claims of He may not explicitly show “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits.”
However, Han teaches “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits (UCI bits may include ACK/NACK 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of He to include “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits” as taught by Han so that it would determine a number of UCI bits to be transmitted in a PUCCH transmission of a subframe (see paragraph 0034).  

Claims 33-37, 39-43, 45 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,897,756 B2 to He et al. (hereinafter as He) in view of Park et al. (US Publication 2014/0241298 A1).  
Regarding claim 33, He discloses a method, comprising:
provide, by higher layers, a configuration to a user equipment (UE) of at least first and second physical uplink control channel (PUCCH) resource sets for transmitting uplink control information (UCI) (see claim 15, col. 22, lines 32-35);
receive the UCI from the UE, wherein the UCI is received using a PUCCH resource from the at least first and second PUCCH resource sets, wherein the PUCCH resource is based on a combination of a total number of UCI bits (see claim 15, col. 22, lines 36-40) and downlink control information (DCI) signaling from the base station (see claim 17, col. 22, lines 54-57); and
when the PUCCH resource corresponds to a first PUCCH format, a PUCCH transmit power of the UCI is based on a parameter corresponding to the first PUCCH format, a number of 

Claim 15 of He already teaches the UE side of receiving configurations from and transmitting UCI to the uplink.  Claim 33, a base station side, of the instant application is merely reverse operation or method steps of claim 15, a UE side, of He.  
The difference between claim 15 of He and claim 33 of instant application comes in that the claim 15 of He may not explicitly disclose “a base station comprising: a radio; processing circuitry coupled to the radio” as recited in claim 33 of the instant application.
However, Park, in the same field of endeavor, teaches “a base station comprising: a radio; processing circuitry coupled to the radio (base station comprises a RF unit configured to transmit and receive a radio signal, and a processor configured to transmit DCI for determining resources transmitting PUCCH and to receive UCI using uplink resources according to a resource index value for transmitting the PUCCH, see paragraph 0009).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 15 of He to include “a base station comprising: a radio; processing circuitry coupled to the radio” as taught by Park to perform base station side operation in claim 15 of He so that it would allow the base station to transmit DCI for determining resources transmitting PUCCH and to receive UCI using uplink resources according to a resource index value for transmitting the PUCCH (see paragraph 0009).  



Regarding claim 35, He discloses the base station of claim 33, wherein the DCI signaling from the base station comprises explicit signaling (see claim 17, col. 22, lines 54-57).

Regarding claim 36, He discloses the base station of claim 33, wherein the UCI includes a hybrid automatic repeat request acknowledgement (HARQ-ACK) responsive to data transmitted by the base station on a physical downlink shared channel (PDSCH) (see claim 18, col. 22, lines 58-62).

Regarding claim 37, He discloses the base station of claim 36, wherein the UCI further includes periodic channel state information (CSI) associated with the PDSCH (see claim 18, col. 22, lines 63-64).

Regarding claim 39, He discloses the base station of claim 33, wherein the function of a number of at least one type of UCI bits is a function of the total number of the UCI bits (see claim 16, col. 22, lines 49-53).

Regarding claim 40, He discloses an apparatus, comprising:

receive the UCI from the UE, wherein the UCI is received using a PUCCH resource from the at least first and second PUCCH resource sets, wherein the PUCCH resource is based on a combination of a total number of UCI bits (see claim 15, col. 22, lines 36-40) and downlink control information (DCI) signaling from the base station (see claim 17, col. 22, lines 54-57); and
when the PUCCH resource corresponds to a first PUCCH format, a PUCCH transmit power of the UCI is based on a parameter corresponding to the first PUCCH format, a number of resources blocks of the PUCCH resource, and a function of a number of at least one type of UCI bits, wherein the parameter corresponding to the first PUCCH format is provided by the higher layers from the base station (see claim 15, col. 22, lines 41-47).

Claim 15 of He already teaches the UE side of receiving configurations from and transmitting UCI to the uplink.  Claim 40, a base station side, of the instant application is merely reverse operation or method steps of claim 15, a UE side, of He.  
The difference between claim 15 of He and claim 40 of instant application comes in that the claim 15 of He may not explicitly disclose “an apparatus comprising a processor configured to cause a base station to” perform the method steps as recited in claim 40 of the instant application.
However, Park, in the same field of endeavor, teaches “an apparatus comprising a processor configured to cause a base station to” perform the method steps as recited in claim 40 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 15 of He to include “an apparatus comprising a processor configured to cause a base station” as taught by Park to perform base station side operation in claim 15 of He so that it would allow the base station to transmit DCI for determining resources transmitting PUCCH and to receive UCI using uplink resources according to a resource index value for transmitting the PUCCH (see paragraph 0009).  

Regarding claim 41, He discloses the apparatus of claim 40, wherein the PUCCH resource is a smallest UCI capacity that can accommodate the total number of UCI bits (see claim 16, col. 22, lines 49-53).

Regarding claim 42, He discloses the apparatus of claim 40, wherein the DCI signaling from the base station comprises explicit signaling (see claim 17, col. 22, lines 54-57).

Regarding claim 43, He discloses the apparatus of claim 40, wherein the UCI includes a hybrid automatic repeat request acknowledgement (HARQ- ACK) responsive to data transmitted by the base station on a physical downlink shared channel (PDSCH) (see claim 18, col. 22, lines 58-62), and
wherein the UCI further includes periodic channel state information (CSI) associated with the PDSCH (see claim 18, col. 22, lines 63-64).

Regarding claim 45, He discloses the apparatus of claim 40, wherein the function of a number of at least one type of UCI bits is a function of the total number of the UCI bits (see claim 16, col. 22, lines 49-53).


Claims 38, 44 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,897,756 B2 to He et al. (hereinafter as He) in view of Park et al. (US Publication 2014/0241298 A1), and in further view of Han et al. (US Publication 2014/0003452 A1).  
Regarding claim 38, He and Park disclose the base station of claim 33.
The claims of He may not explicitly show “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits.”
However, Han teaches “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits (UCI bits may include ACK/NACK bits, CSI bits, and scheduling request bits, see paragraph 0034; HARQ-ACK module generates HARQ-ACK bit stream, which includes ACK/NACK bits, see paragraph 0024).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of He to include “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information 




Regarding claim 44, He and Park disclose the apparatus of claim 40.
The claims of He may not explicitly show “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits.”
However, Han teaches “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits (UCI bits may include ACK/NACK bits, CSI bits, and scheduling request bits, see paragraph 0034; HARQ-ACK module generates HARQ-ACK bit stream, which includes ACK/NACK bits, see paragraph 0024).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of He to include “the function of a number of at least one type of UCI bits is a function of a number of hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request, and channel state information (CSI) bits” as taught by Han so that it would determine a number of UCI bits to be transmitted in a PUCCH transmission of a subframe (see paragraph 0034).  


Allowable Subject Matter
Claims 26-45 would be allowable if the non-statutory double patenting rejection of claims 26-45 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 26, a user equipment (UE), comprising: 
“select a PUCCH resource from the at least first and second PUCCH resource sets for transmission of UCI based on a combination of a total number of UCI bits and downlink control information (DCI) signaling from the base station; and 
when the selected PUCCH resource corresponds to a first PUCCH format, set transmission power for transmitting the UCI using the selected PUCCH resource based at least on a parameter provided by the higher layers corresponding to the first PUCCH format, a number of resources blocks of the selected PUCCH resource, and a function of a number of at least one type of UCI bits” in combination with other recited elements in claim 26.

In claim 33, a base station, comprising:
“wherein the PUCCH resource is based on a combination of a total number of UCI bits and downlink control information (DCI) signaling from the base station; and
when the PUCCH resource corresponds to a first PUCCH format, a PUCCH transmit power of the UCI is based on a parameter corresponding to the first PUCCH format, a number of resources blocks of the PUCCH resource, and a function of a number of at least one type of UCI bits, wherein the parameter corresponding to the first PUCCH format is provided by the higher layers from the base station” in combination with other recited elements in claim 33.


“wherein the PUCCH resource is based on a combination of a total number of UCI bits and downlink control information (DCI) signaling from the base station; and
when the PUCCH resource corresponds to a first PUCCH format, a PUCCH
transmit power of the UCI is based on a parameter corresponding to the first PUCCH format, a number of resources blocks of the PUCCH resource, and a function of a number of at least one type of UCI bits, wherein the parameter corresponding to the first PUCCH format is provided by the higher layers from the base station: in combination with other recited elements in claim 40.

The closest prior art, Lee et al. (US Publication 2013/0223301 A1), discloses a wireless communication system and method of transmitting acknowledgement information in a wireless communication system by a terminal and determining whether transmission of a scheduling request is set in one subframe where acknowledgement information on downlink transmission is to be transmitted.  Lee also teaches determining a Physical Uplink Control Channel (PUCCH) format and a resource with which the acknowledgement information is to be transmitted; and transmitting the acknowledgement information by using the PUCCH format and the resource. When the transmission of the scheduling request is set in the one subframe and the acknowledgement information corresponds to only a Physical Downlink Shared Channel (PDSCH) received on only a Primary Cell (PCell), the acknowledgement information and the scheduling request may be transmitted using PUCCH format 1 a/1 b.
A second prior art, Park et al. (US Publication 2014/0241298 A1), discloses a method and apparatus for transmitting and receiving uplink control information (UCI) in a radio access system 
However, Lee and Park, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471